Citation Nr: 0841613	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-00 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hearing loss.  

2. Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel



INTRODUCTION

The veteran had active service from August 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Waco, Texas that denied the benefits sought 
on appeal.  In May 2008, the Board returned the case for 
further development and the case was subsequently returned to 
the Board for further appellate review.  



FINDINGS OF FACT

1.  The veteran is not shown to have bilateral hearing loss 
that is causally or etiologically related to service.

2.  The veteran is not shown to have tinnitus that is 
causally or etiologically related to service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the appellant dated in March 2005 and June 2005.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.

Laws & Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for 
certain chronic diseases, such as a sensorineural hearing 
loss disorder, if such disease is manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service.  38 C.F.R. § 3.385 does not prevent a 
claimant from establishing service connection on the basis of 
post-service evidence of hearing loss related to service even 
when there were no audiometric scores reported at separation 
from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  The regulation does not necessarily preclude service 
connection for hearing loss that first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  Thus, a claimant who seeks to establish 
service connection for a current hearing disability must 
show, as is required in a claim for service connection for 
any disability, that a current hearing disability is the 
result of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  
Hensley, 5 Vet. App. at 159-60.
Analysis

The veteran contends his hearing loss and tinnitus is due to 
service, where he was an electrician and worked on jet 
aircraft and flight decks of aircraft carriers.  Post service 
he worked as a roofer for 32 years, his noise exposure was 
hammering nails on roof of houses.  

In the instant case, the veteran's audiogram on enlistment 
examination in March 1966 converted from ASA units to ISO 
units (ANSI) shows pure tone thresholds in decibels at 500, 
1000, 2000, 3000, and 4000 Hertz as 20, 15, 20, 3000 Hertz is 
blank, and 20 in the right ear and 30, 20, 15, 3000 Hertz is 
blank and 10 in the left ear.  

In March 1967, an in-service audiogram converted from ASA 
units to ISO units (ANSI) shows pure tone thresholds in 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz as 15, 15, 
5, 15 and 0 in the right ear and 20, 20, 20, 30 and 5 in the 
left ear.  

On separation examination in May 1970, whispered voice 
testing was 15/15 in the right and left ear.  

Private audiology examinations dated in June 1999 and October 
2003 provide impressions of bilateral hearing loss.  

On VA audiological examination in July 2005, the audiogram 
shows pure tone thresholds in decibels at 500, 1000, 2000, 
3000, and 4000 Hertz as 20, 25, 50, 50 and 60 in the right 
ear and 25, 25, 60, 60 and 60 in the left ear.  Maryland CNC 
Test was 100 percent in the right ear and 96 percent in the 
left ear.  The examiner after reviewing the claims folder and 
service treatment records was of the opinion that it is less 
likely than not that the veteran's current hearing loss and 
tinnitus are related to military service.  

In a statement dated in August 2008, the veteran's spouse 
indicated his hearing deteriorated during service.  

On the basis of the service treatment  records, neither 
hearing loss nor tinnitus was affirmatively shown to have 
been present during service, and service connection for 
hearing loss and tinnitus under 38 C.F.R. § 3.303(a) is not 
established.  

The evidence suggests that hearing loss was first shown in 
June 1999 and documented in July 2005, and tinnitus was first 
documented in July 2005.  The documentation of hearing loss 
is well beyond the one-year presumptive period following 
separation from service in 1970 for a chronic disease.  For 
this reason, service connection for hearing loss of the 
sensorineural type based on the one-year presumption for a 
chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. 
§§ 3.307 and 3.309 is not established.  

As for service connection for hearing loss and tinnitus based 
on the initial documentation after service under 38 C.F.R. § 
3.303(d), hearing loss is not a condition under case law that 
has been found to be capable of lay observation, and the 
determination as to the presence of hearing loss therefore is 
medical in nature, that is, not capable of lay observation.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

As for tinnitus, tinnitus is a condition under case law, 
where lay observation has been found to be competent as to 
the presence of the disability, that is, tinnitus is capable 
of lay observation.  Charles v. Principi, 16 Vet. App. 370 
(2002) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

And although there is competent lay and medical evidence of 
current hearing loss and tinnitus, where, as here, the 
determinative issues involve questions of a medical nexus or 
medical causation, that is, a relationship between hearing 
loss and tinnitus and an injury, disease, or event of service 
origin, which is not capable of lay observation, competent 
medical evidence is required to substantiate the claims.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or a medical opinion.  
38 C.F.R. § 3.159.  For this reason, the Board rejects the 
veteran's statements as competent evidence to substantiate 
the claims that the current hearing loss or tinnitus is 
related to an injury, disease, or event of service origin.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)

On the question of medical causation, there is no favorable 
competent medical evidence in favor of the claim.  Rather the 
evidence of record opposes the claim as the VA examiner 
expressed the opinion that it is less likely than not that 
the veteran's hearing loss and tinnitus were related to 
service.  

As the Board may consider only independent medical evidence 
to support its findings on the questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, and as there is no such evidence favorable to the 
claim, the preponderance of the medical evidence is against 
the claim.  Given the medical evidence against the claim, for 
the Board to conclude that the veteran's hearing loss and 
tinnitus had its origin during service in these circumstances 
would be speculation, and the law provides that service 
connection may not be based on resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  Simply put, in the absence of a 
present disability that is related to service, a grant of 
service connection is clearly not supportable.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between his hearing loss and 
tinnitus and service by way of correspondence from the RO to 
him, but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised of the need to submit medical 
evidence of a relationship between his hearing loss and 
tinnitus and an injury, disease or event in service.  While 
the veteran is clearly of the opinion that his current 
hearing loss and tinnitus are related to service, as a lay 
person, the veteran is not competent to offer an opinion that 
requires specialized training, such as the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, the Board concludes that service 
connection for hearing loss and tinnitus is not established.


ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


